Tenney, J., orally.
Defendants offered to read a paper, as an original deed. Its execution was denied, and was not proved. They also proposed to prove a conveyance, by parol evidence of the contents of a lost deed, the execution of which was not proved. Before the former deed could be read, or the evidence of the contents of the other could be received, it was necessary to prove that the papers were deeds. There was no such proof. The defendants claim under these deeds. Suppose them both to have been admitted, they would not show the defendants to be owners. Neither would they establish *512the justification set up under Brann and Harriman. No one can justify under another’s title, except by showing that he does the acts by his authority. No such authorization was proved. Judgment on the default.